 

Exhibit 10.1

 

EXECUTION COPY

 

CONSENT AND WAIVER AGREEMENT AND
FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS CONSENT AND WAIVER AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this
“Agreement”) is entered into as of November 12, 2014 among ARC PROPERTIES
OPERATING PARTNERSHIP, L.P. (the “Borrower”), AMERICAN REALTY CAPITAL
PROPERTIES, INC. (the “Parent”), the “Lenders” (as defined below) party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings given to them in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Parent and the financial institutions from time to
time party thereto (each, a “Lender” and collectively, the “Lenders”) are
parties to that certain Amended and Restated Credit Agreement, dated as of June
30, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, the Borrower and the Parent have informed the Lenders that as a result
of events more particularly described in the Parent’s Current Report on Form 8-K
filed with the SEC on October 29, 2014 (without modification or supplement, the
“Initial 8-K”), the Audit Committee of the Parent’s Board of Directors (the
“Audit Committee”) has concluded that (a) the previously issued audited
consolidated financial statements and other financial information contained in
the Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2013 (the “2013 Audited Report”), (b) the previously issued unaudited financial
statements and other financial information contained in the Parent’s Quarterly
Reports on Form 10-Q for the fiscal quarters ended March 31, 2014 (the “1Q14
Unaudited Report”) and June 30, 2014 (the “2Q14 Unaudited Report”), and (c) the
Company’s earnings releases and other financial communications for these periods
(collectively with the 2013 Audited Report, the 1Q14 Unaudited Report and the
2Q14 Unaudited Report, the “Prior Financial Information”), should no longer be
relied upon;

 

WHEREAS, the Borrower and the Parent have informed the Lenders that the Audit
Committee and the Audit Committee’s independent advisors are working to
determine the adjustments required to be made to the Prior Financial Information
and, upon completion of such process, will restate the Prior Financial
Information (collectively, the “Replacement Financial Information”) and amend
the Parent’s prior periodic filings with the SEC to the extent required;

 

WHEREAS, pursuant to Section 8.7 of the Credit Agreement, the Borrower and the
Parent are required to keep proper books of record and account in which entries
that are, in all material respects, full, true and correct shall be made of all
financial dealings and transactions in relation to its business and assets;

 

 

 

 

WHEREAS, a Default or Event of Default may exist or arise under Section 11.1(b)
of the Credit Agreement as a result of the potential failure by the Parent and
the Borrower to keep entries that are, in all material respects, full, true and
correct as required by Section 8.7 in connection with the Prior Financial
Information (the “Books and Records Potential Default”);

 

WHEREAS, pursuant to Section 9.1 of the Credit Agreement, unaudited consolidated
financial statements of the Parent must be certified by a Responsible Officer of
the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to the absence of footnotes and normal year-end audit
adjustments), and accompanied by a Compliance Certificate delivered pursuant to
Section 9.3 of the Credit Agreement;

 

WHEREAS, a Default or Event of Default may exist or arise under Section 11.1(b)
of the Credit Agreement in respect of Sections 9.1 and 9.3 of the Credit
Agreement for the fiscal quarter ended June 30, 2014 due to the fact that the
2Q14 Unaudited Report should no longer be relied upon (the “2Q14 Unaudited
Report Potential Default”);

 

WHEREAS, the Parent and the Borrower have made, or have been deemed to make,
from time to time the representations and warranties set forth Sections 7.1(k)
and (t) of the Credit Agreement with respect to the accuracy of all or a portion
of the Prior Financial Information as and when required by the Loan Documents
(collectively, the “Financial Information Representations”), including pursuant
to (i) Section 6.1 in connection with the initial Credit Event, (ii) Section 6.2
in connection with additional Credit Events, (iii) Sections 2.10 and 2.11 in
connection with the conversion and continuation of Loans, (iv) Section 2.17 in
connection with an increase of the Dollar Tranche Revolving Commitments and (v)
the delivery of each Compliance Certificate (any date on which representations
and warranties are made or deemed made, a “Representation Date”);

 

WHEREAS, a Default or Event of Default may exist or arise under Section 11.1(c)
of the Credit Agreement as a result of the potential for any written Financial
Information Representations to have been incorrect or misleading in any material
respect when made or deemed made on one or more Representation Dates (the
“Financial Information Representations Potential Defaults”, and together with
the Books and Records Potential Default and the 2Q14 Unaudited Report Potential
Default, the “Specified Potential Defaults”);

 

WHEREAS, additional related Defaults or Events of Default may exist or arise (i)
under Section 11.1(c) of the Credit Agreement in the event that any
representation or warranty made or deemed made as to the absence of a Default or
Event of Default under the Loan Documents was incorrect in any material respect
on any Representation Date, in any such case solely as a result of the existence
of the Specified Potential Defaults on such Representation Date; (ii) under
Section 11.1(b)(i) of the Credit Agreement due to the failure to notify the
Administrative Agent of any of Specified Potential Default as required by
Section 9.4(h) of the Credit Agreement; or (iii) under Section 11.1(b) of the
Credit Agreement due to the taking of any action conditioned upon the absence of
a Default or Event of Default solely due to the presence of a Specified
Potential Default at such time (collectively, the “Related Potential Defaults”);

 

WHEREAS, Section 9.1 of the Credit Agreement requires that the Loan Parties
provide to the Administrative Agent certain unaudited consolidated financial
statements as described therein for the fiscal quarter ended September 30, 2014
(the “3Q14 Unaudited Reports”), together with a Compliance Certificate, within
five (5) days after the 3Q14 Unaudited Reports are required to be filed with the
SEC (but no later than forty-five (45) days after such quarter end);

 

WHEREAS, the Borrower and the Parent have requested that the Lenders consent to
a one-time extension (the “Specified Extension”) of the period set forth in
Section 9.1 of the Credit Agreement for delivery of the 3Q14 Unaudited Reports
and the related Compliance Certificate to the earlier of (i) within five (5)
days following the date the Parent files its Form 10-Q with the SEC for the
fiscal quarter period ended September 30, 2014 and (ii) January 5, 2015 (the
“3Q14 Unaudited Report Due Date”);

 

2

 

 

WHEREAS, the Borrower and the Parent have requested the Lenders to waive any and
all Specified Potential Defaults and Related Potential Defaults and to consent
to the Specified Extension; and

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Waiver.

 

(a)          Waiver of Specified Potential Defaults and Related Potential
Defaults. Subject to the occurrence of the Effective Date, the Requisite Lenders
and the Requisite Revolving Lenders (in connection with the waiver of any
conditions precedent set forth in Section 6.2 of the Credit Agreement) waive,
solely in respect of the matters expressly set forth in the Initial 8-K, (x) any
and all Specified Potential Defaults and Related Potential Defaults to the
extent now existing or hereafter arising and (y) any requirement that Borrower
make any representations and warranties after the date hereof as to any Prior
Financial Information; provided, that the waiver and agreements set forth in
this paragraph (a) shall terminate on January 5, 2015 unless on or prior to such
date the Parent shall have delivered to the Administrative Agent the following
(collectively, the “Financial Information Deliverables”):

 

(i)          the Replacement Financial Information in respect of the 1Q14
Unaudited Reports and the 2Q14 Unaudited Reports, which Replacement Financial
Information shall be certified by a Responsible Officer of the Parent to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as of the date thereof and
the results of operations for such period (subject to the absence of footnotes
and normal year-end audit adjustments);

 

(ii)         replacement Compliance Certificates delivered for the fiscal
quarters ended March 31, 2014 and June 30, 2014 that demonstrate that the
Borrower and the Parent were in compliance with each of the covenants set forth
in Section 10.1 of the Credit Agreement in effect on each such date as of each
such date and certifies that as of each such date there were no Defaults or
Events of Default (other than the Specified Potential Defaults or Related
Potential Defaults); and

 

(iii)        a certificate of a Responsible Officer of the Parent verifying (x)
completion of Grant Thornton LLP’s pending procedural audit relating to the 2013
Audited Reports, and confirmation that no material adjustments are required to
be made to the 2013 Audited Reports as a result of the Specified Potential
Defaults or the events giving rise thereto and that the opinion of Grant
Thornton LLP originally issued in connection therewith is still valid and can be
relied upon, (y) completion of Ernst & Young’s pending forensic audit relating
to the Prior Financial Information and (z) that no Default or Event of Default
has occurred and is continuing as of the date of such certificate (other than
the Specified Potential Defaults or Related Potential Defaults).

 

3

 

 

(b)          Reservation of Rights. Except for the specific waivers and
agreements set forth in paragraph (a) above, nothing contained herein shall be
deemed to constitute a waiver of (i) any rights or remedies the Administrative
Agent or any Lender may have under the Credit Agreement or any other Loan
Document or under Applicable Law or (ii) the Loan Parties’ obligation to comply
fully with any duty, term, condition, obligation or covenant contained in the
Credit Agreement and the other Loan Documents not specifically waived. The
specific waivers and agreements set forth herein are effective only with respect
to the Specified Potential Defaults and Related Potential Defaults now or
hereafter existing solely in respect of the matters expressly set forth in the
Initial 8-K and shall not obligate the Lenders to waive any other Default or
Event of Default, now existing or hereafter arising.

 

2.          Consent.

 

(a)          Subject to the occurrence of the Effective Date, the Requisite
Lenders hereby consent to the Specified Extension for delivery of the 3Q14
Unaudited Reports and the related Compliance Certificate, and no Default or
Event of Default shall arise under the Loan Documents with respect to such
delayed delivery so long as such 3Q14 Unaudited Reports and Compliance
Certificate are delivered by the 3Q14 Unaudited Report Due Date in conformity
with the terms of Sections 9.1 and 9.3 of the Credit Agreement. The failure to
deliver the 3Q14 Unaudited Reports and the related Compliance Certificate in
conformity with the terms of Sections 9.1 and 9.3 of the Credit Agreement by the
3Q14 Unaudited Report Due Date shall constitute an immediate Event of Default
under the Credit Agreement.

 

(b)          The consent set forth in this Section 2 is limited to the extent
described herein and shall not be construed to be a consent to the modification
of any other terms of the Credit Agreement or of the other Loan Documents,
except as required to implement the consent set forth in this Section 2.

 

3.          Amendments to Credit Agreement. Effective as of the Effective Date,
the Credit Agreement is amended as follows:

 

(a)          Section 1.1 of the Credit Agreement is hereby amended to delete the
definition of “Material Acquisition” now appearing therein.

 

(b)          Section 10.1(b) of the Credit Agreement is hereby amended to delete
the following phrase from the first sentence thereof: “; provided that if any
Material Acquisition shall occur and both the Total Indebtedness to Total Asset
Value and the Unsecured Indebtedness to Unencumbered Asset Value shall have been
less than 0.60 to 1.00 for at least one full fiscal quarter immediately
preceding the proposed Leverage Ratio Covenant Holiday, then both the maximum
Total Indebtedness to Total Asset Value covenant level and the maximum Unsecured
Indebtedness to Unencumbered Asset Value covenant level may be increased to 0.65
to 1.00 for the fiscal quarter in which such Material Acquisition is consummated
and the two (2) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition shall occur (any such increase a “Leverage Ratio
Covenant Holiday”)”.

 

(c)          Section 10.1(e) of the Credit Agreement is hereby amended to delete
the following phrase from the first sentence thereof: “; provided that the
maximum Unsecured Indebtedness to Unencumbered Asset Value covenant level shall
be increased to 0.65 to 1.00 for each fiscal quarter for which a Leverage Ratio
Covenant Holiday applies”.

 

(d)          Section 10.1 of the Credit Agreement is hereby amended to insert
the following new clauses (g) and (h) at the end thereof:

 

4

 

 

“(g)          Minimum Unencumbered Asset Value. The Parent and the Borrower
shall not permit the Unencumbered Asset Value to be less than $10,500,000,000 at
any time.

 

(h)          Maximum Unrestricted Cash from Loans. The Parent and the Borrower
shall not permit aggregate unrestricted cash and Cash Equivalents (calculated on
a consolidated basis for the Parent and its Subsidiaries) constituting proceeds
of Loans to exceed $125,000,000 at any time.”

 

4.          Reduction of Dollar Tranche Revolving Commitments. Effective as of
the Effective Date and pursuant to Section 2.13 of the Credit Agreement, the
Borrower hereby reduces the Dollar Tranche Revolving Commitments in an aggregate
amount equal to $650,000,000, such that after giving effect to such reduction on
the Effective Date the aggregate Dollar Tranche Revolving Commitments shall be
$2,550,000,000. For the avoidance of doubt, the reduction of the aggregate
Dollar Tranche Revolving Commitments described in this Section 4 shall be made
ratably among the Dollar Tranche Revolving Lenders in accordance with their
respective Dollar Tranche Revolving Commitments. This paragraph shall constitute
a Commitment Reduction Notice (as defined in Section 2.13 of the Credit
Agreement) with respect to the foregoing. The Borrower shall pay to the
Administrative Agent, for the account of the applicable Revolving Lenders,
facility fees with respect to the Lenders’ Dollar Tranche Revolving Commitments
reduced pursuant to this Section 4 to the extent accrued and unpaid as of the
Effective Date. The Administrative Agent and each of the Lenders party hereto
hereby waive any notice required pursuant to Section 2.13 of the Credit
Agreement.

 

5.          Maximum Outstandings. As a condition to the accommodations to the
Loan Parties described in Sections 1, 2 and 3, notwithstanding anything to the
contrary in the Credit Agreement or the other Loan Documents, at all times
during the period commencing on the date hereof and ending on the date on which
all of the Financial Information Deliverables and the 3Q14 Unaudited Reports and
related Compliance Certificate have been delivered to the Administrative Agent
as required hereby (unless a Default or Event of Default has occurred and is
continuing as of such delivery date, in which case such period shall continue)
(such period, the “Outstandings Limitation Period”), as of any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Dollar Tranche Revolving Loans, Swingline Loans, Bid Rate Loans and Letter of
Credit Liabilities (“Dollar Revolving Outstandings”), plus (b) the aggregate
principal Dollar Amount of all outstanding Multicurrency Tranche Revolving Loans
(“Multicurrency Revolving Outstandings”), plus (c) the aggregate amount of the
Term Loans (the Term Loans, together with the Dollar Revolving Outstandings and
Multicurrency Revolving Outstandings, collectively, the “Aggregate
Outstandings”), shall not exceed $3,600,000,000 (the “Maximum Outstanding
Amount”). If on any date and for any reason the Aggregate Outstandings exceed
the Maximum Outstanding Amount, the Borrower shall immediately pay to the
Administrative Agent, for the benefit of the Lenders, the amount of such excess
to be applied as a prepayment of Aggregate Outstandings in accordance with
Section 2.9(b)(iv) of the Credit Agreement (with such prepayment allocated to
Dollar Revolving Outstandings and Multicurrency Revolving Outstandings on a pro
rata basis or, to the extent there are no Dollar Revolving Outstandings or
Multicurrency Revolving Outstandings, to the Term Loans). The failure to satisfy
any of the requirements of this Section 5 shall constitute an immediate Event of
Default under the Credit Agreement unless such requirements or Event of Default
have been amended, consented to or waived by the Requisite Lenders.

 

5

 

 

6.          Cash Flow Projections: Use of Proceeds During Outstandings
Limitation Period. During the Outstandings Limitation Period the Parent shall
promptly, and in any event within five (5) Business Days, following the
Administrative Agent’s request therefor, deliver updates to “11/7/2014 –
1/9/2015 Cash Forecast” provided to the Administrative Agent and the Lenders on
November 10, 2014 (the “Initial Cash Flow Projections”), prepared on a basis
consistent with the Initial Cash Flow Projections. Notwithstanding anything to
the contrary in Section 8.8 of the Credit Agreement, during the Outstandings
Limitation Period, the Borrower will use proceeds of Loans and Letters of Credit
only (x) as reflected in the Initial Cash Flow Projections (without giving
effect to any updates thereto) and (y) for additional general working capital
needs of the Parent and its Subsidiaries and other general corporate purposes of
the Parent and its Subsidiaries (other than Restricted Payments) in an aggregate
amount not to exceed $100,000,000 under this clause (y), which needs and
purposes are specified in writing, all in reasonable detail to the
Administrative Agent, in the related Notice of Borrowing, Notice of Swingline
Borrowing, or notice under Section 2.4(c) of the Credit Agreement in respect of
any extension of credit under the Credit Agreement. The failure to satisfy the
requirements of this Section 6 shall constitute an immediate Event of Default
under the Credit Agreement unless such requirements or Event of Default have
been amended, consented to or waived by the Requisite Lenders.

 

7.          Conditions Precedent. This Agreement shall become effective as of
the date when each of the following conditions precedent has been satisfied (the
“Effective Date”):

 

(a)          The Administrative Agent shall have received counterparts of this
Agreement duly executed by each Loan Party.

 

(b)          The Administrative Agent shall have received duly executed consents
to this Agreement from the Requisite Lenders and the Requisite Revolving
Lenders.

 

(c)          The Administrative Agent shall have received any and all fees due
and payable to the Administrative Agent and the Lenders in connection with this
Agreement.

 

(d)          The Administrative Agent shall have been reimbursed for all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent in connection with the negotiation, preparation, execution and delivery of
this Agreement and the other transactions contemplated herein including, without
limitation, the reasonable and documented legal fees and out-of-pocket expenses
of Sidley Austin LLP, counsel to the Administrative Agent.

 

8.          Reference to and Effect on the Credit Agreement.

 

(a)          Upon the effectiveness hereof, each reference in the Credit
Agreement and the other Loan Documents to “this Credit Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as modified hereby. This Agreement is a Loan Document pursuant
to the Credit Agreement and shall (unless expressly indicated herein or therein)
be construed, administered, and applied, in accordance with all of the terms and
provisions of the Credit Agreement.

 

(b)          Except as specifically waived or consented to or amended above, the
Credit Agreement and all other Loan Documents, and all of the Loan Parties’
respective obligations thereunder, shall remain in full force and effect, and
are hereby ratified and confirmed.

 

(c)          Except as expressly provided herein, the execution, delivery and
effectiveness of this Agreement (or any provision hereof) shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
Loan Document.

 

6

 

 

9.          Miscellaneous.

 

(a)          Representations and Warranties. Each Loan Party represents and
warrants to the Lenders that, after giving effect to this Agreement (including,
without limitation, the waivers set forth herein as to any and all Specified
Potential Defaults and Related Potential Defaults):

 

(i)          Each Loan Party has the right and power, and has taken all
necessary corporate, limited liability company or partnership action required to
authorize it, to execute and deliver this Agreement and to perform its
obligations under this Agreement and the Credit Agreement as modified hereby.
This Agreement has been duly executed and delivered by the duly authorized
officers of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
or therein and as may be limited by equitable principles generally.

 

(ii)         The execution and delivery of this Agreement and performance of
this Agreement and the Credit Agreement as modified hereby do not and will not,
by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law relating to such Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of such Loan Party, or any indenture, agreement or
other instrument to which such Loan Party is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Loan Party.

 

(iii)        The representations and warranties of the Loan Parties set forth in
Article VII of the Credit Agreement are true and correct in all material
respects as of the date hereof except, in each case, for those that specifically
relate to an earlier date (in which case such representations and warranties
shall be true and correct as of such earlier date); provided that no
representations and warranties are made herein as to any Prior Financial
Information.

 

(iv)        No event has occurred and is continuing that constitutes a Default
or an Event of Default.

 

(b)          Counterparts. To facilitate execution, this Agreement may be
executed in any number of counterparts as may be convenient or required (which
may be effectively delivered by facsimile, in portable document format (“PDF”)
or other similar electronic means). It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.

 

(c)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(d)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

7

 

 

(e)          Section References. Unless otherwise provided herein, references
herein to “Sections” are references to Sections of the Credit Agreement.

 

(f)          Release of Claims. Each of the Loan Parties separately releases,
discharges, and agrees to hold harmless the Administrative Agent and the Lenders
and their representatives, agents, employees, attorneys, directors, officers,
parents, affiliates, assigns, insurers, subsidiaries, and their successors and
assigns (collectively, the “Released Parties”) from any and all claims,
defenses, affirmative defenses, setoffs, counterclaims, actions, causes of
action, suits, controversies, agreements, provisions, liabilities and demands in
law or in equity, whether known or unknown (collectively, the “Claims”) which
any Loan Party ever had, now has, or may hereafter have against or related to
the Released Parties through the date of this Agreement, including, but not
limited to, Claims relating to or arising out of the Loan Documents or the
transactions described therein, the Obligations, the Administrative Agent’s
administration of the Loan Documents, or the banking relationship of such Loan
Party with any Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

 

 

The parties hereto have duly executed this Agreement as of the date first above
written.

 

  ARC PROPERTIES OPERATING PARTNERSHIP, L.P., as the Borrower       By: AMERICAN
REALTY CAPITAL PROPERTIES, INC.,   its sole general partner       By: /s/ David
S. Kay     Name: David S. Kay     Title: Chief Executive Officer       AMERICAN
REALTY CAPITAL PROPERTIES, INC., as the Parent       By: /s/ David S. Kay    
Name: David S. Kay     Title: Chief Executive Officer

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as Issuing Bank and as a Lender       By: /s/ D.Bryan Gregory     Name:
D.Bryan Gregory     Title: Director

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender       By: /s/ Michael W. Edwards     Name:
Michael W. Edwards     Title: Senior Vice President

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender       By: /s/ Michael E. Hussey  
  Name: Michael E. Hussey     Title: Senior Vice President

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  JPMorgan Chase Bank, N.A., as a Lender       By: /s/ Rita Lai     Name: Rita
Lai     Title: Authorized Signer

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as a Lender       By: /s/ Bill
O’Daly     Name: Bill O’Daly     Title: Authorized Signatory       By: /s/ Vipul
Dhadda     Name: Vipul Dhadda     Title: Authorized Signatory

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  Barclays Bank PLC, as a Lender       By: /s/ Christine Aharonian     Name:
Christine Aharonian     Title: Vice President

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  CITIBANK, N.A., as a Lender       By: /s/ John C. Rowland     Name: John C.
Rowland     Title: Vice President

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 



  CONSENT AND WAIVER AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT ARC
PROPOERTIES OPERATING PARTNERSHIP, L.P., DEUTSCHE BANK AG, NY, as a Lender      
By: /s/ Joanna Soliman     Name: Joanna Soliman     Title: Vice President      
By: /s/ J.T. Johnston Coe     Name: J.T. Johnston Coe     Title: Managing
Director

 

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  SUNTRUST BANKS, INC., as a Lender         By: /s/ Ryan Almond     Name: Ryan
Almond     Title: Vice President    

 Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  ASSOCIATED BANK, N.A., as a Lender       By: /s/ Gregory A. Conner     Name:
Gregory A. Conner     Title: Vice President    

 Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  Goldman Sachs Bank USA, as a Lender       By: /s/ Michelle Latzoni     Name:
Michelle Latzoni     Title: Authorized Signatory    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  TD Bank, N.A., as a Lender       By: /a/ Aaron C. Miller     Name: Aaron C.
Miller     Title: VP    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  Fifth Third Bank, an Ohio Banking Corporation, as a Lender       By: /s/ Casey
Gehrig     Name: Casey Gehrig     Title: Vice President    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  COMERICA BANK, as a Lender       By: /s/ Charles Weddell     Name: Charles
Weddell     Title: Vice President    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender       By: /s/ Frederick H.
Denecke     Name: Frederick H. Denecke     Title: Senior Vice President    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  REGIONS BANK, as a Lender       By: /s/ T. Barrett Vawter     Name: T. Barrett
Vawter     Title: Vice President    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  First Tennessee Bank N.A., as a Lender       By: /s/ J. Patrick Daugherty    
Name: J. Patrick Daugherty     Title: Authorized Officer    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  MidFirst Bank, as a Lender       By: /s/ Darrin Rigler     Name: Darrin Rigler
    Title: First Vice President    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  Citizens Bank, N.A., as a Lender       By: /s/ Donald Woods     Name: Donald
Woods     Title: Senior Vice President    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  Morgan Stanley Bank, N.A., as a Lender         By: /s/ Christopher Winthrop  
  Name: Christopher Winthrop     Title: Authorized Signatory    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  Bank Hapoalim B.M., as a Lender       By: /s/ Helen H. Gateson     Name: Helen
H. Gateson     Title: Vice President       By: /s/ Maxine Levy     Name: Maxine
Levy     Title: First Vice President    

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

 

  TriState Capital Bank, as a Lender       By: /s/ Ellen Frank     Name: Ellen
Frank     Title: Senior Vice President        

Signature Page to Consent and Waiver Agreement and First Amendment to Credit
Agreement

 

 

 

